 1                                  UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3
     CINDY LICEA, et al.,                                   )
 4                                                          )
 5
                             Plaintiffs,                    )       Case No.: 2:18-cv-01057-GMN-NJK
            vs.                                             )
 6                                                          )                       ORDER
     MICHAEL POMPEO, et al.,                                )
 7                                                          )
                             Defendants.                    )
 8
                                                            )
 9

10           Pending before the Court is a Motion to Dismiss, (ECF No. 15), filed by Defendants
11   Michael Pompeo, as United States Secretary of State, David T. Donahue, as acting Assistant
12   Secretary of State for Consular Affairs, Edward J. Ramotowski, as Deputy Assistant Secretary
13   of State for Visa Services, and Daria L. Darnell, as United States Consular General for Ciudad
14   Juarez, Mexico (collectively, “Defendants”). Plaintiff Cindy Licea (“Plaintiff”) filed a
15   Response, (ECF No. 16), and Defendants filed a Reply, (ECF No. 19).
16           Also pending before the Court is Defendants’ Motion to Dismiss, (ECF No. 8). 1
17   I.      BACKGROUND
18           This is an action seeking mandamus under 28 U.S.C. § 1361 and declaratory relief under
19   28 U.S.C. § 2201 relating to the denial of an immigrant visa application. (See First Am. Compl.
20   (“FAC”), ECF No. 11).
21           Plaintiff is a United States citizen. (FAC at 2). Eduardo Romero Flores is a Mexican
22   citizen born on September 22, 1980. (Id. at 3). In or around May 1998, Flores (age 17) made
23   two attempts to illegally enter the United States. (Id.). Flores was 17 years old at the time.
24
     1
25     As an initial matter, the First Amended Complaint, (ECF No. 11), is the operative complaint, which supersedes
     the original Complaint, (ECF No. 1). As such, Defendants’ Motion to Dismiss Complaint, (ECF No. 8), is
     DENIED as moot.

                                                      Page 1 of 8
 1   (Id.). Flores’s first attempt allegedly resulted in his immediate detention, fingerprinting, and
 2   voluntary departing from the United States. (Id.). Flores’s second attempt allegedly resulted in
 3   his successful, illegal entry into the United States without inspection and his continuous stay
 4   until April 2018. (Id.). On November 17, 2007, Plaintiff and Flores were married in Clark
 5   County, Nevada. (Id.).
 6             On July 9, 2015, Plaintiff’s Form I-130 Petition for Alien Relative to initiate the process
 7   to adjust Flores’s immigration status in the United States was received by the United States
 8   Customs and Immigration Services (the “USCIS”). (Id. at 3, 19). On January 14, 2016, the
 9   USCIS sent a Notice of Approval of the I-130 Petition advising that the visa petition has been
10   sent to the Department of State National Visa Center (“NVC”), who in turn will determine and
11   forward the petition to the appropriate consulate to complete visa processing. (Id. at 3–4, 21).
12   On May 26, 2017, the USCIS sent a Notice of Approval of Flores’s I-601A Provisional
13   Unlawful Presence Waiver, which was subject to various conditions detailed therein, including
14   approval by the applicable consular’s office. (Id. 11 at 4, 23). On April 4, 2018, Flores
15   appeared before a United States consular officer at the United States Consulate in Ciudad
16   Juarez, Mexico, for an interview pertaining to Flores’s visa application. (Id. at 4). On that same
17   date, Flores’s visa was denied based on ineligibility under INA § 212(a)(9)(B)(ii) 2 and INA
18   § 212(a)(6)(C)(ii) 3. (Id. at 26). As to the former, a violation may be eligible for a waiver
19   through an I-601 Waiver subject to the determination of the USCIS; as to the latter, no waiver
20   was available. (FAC at 26).
21             On June 12, 2018, Plaintiffs Licea and Flores filed the original Complaint, (ECF No. 1).
22   On October 5, 2018, Plaintiff Licea (removing Flores as a plaintiff) filed the operative First
23   Amended Complaint (“FAC”) against Defendants alleging two claims for relief: (1) mandamus;
24

25
     2
         8 U.S.C. § 1182(a)(9)(B)(ii) (“Unlawful Presence”).
     3
         8 U.S.C. § 1182(a)(6)(C)(ii) (“False Claim of Citizenship”).

                                                          Page 2 of 8
 1   and (2) declaratory relief. (FAC 11). Plaintiff seeks an order compelling Defendants to reset
 2   Flores’s interview before the consular officer and to reconsider his immigrant visa. (Id. at 9).
 3   Plaintiff further seeks a declaration that 8 U.S.C. § 1182(a)(9)(B)(ii) and 8 U.S.C.
 4   § 1182(a)(6)(C)(ii) are inapplicable to Flores and cannot therefore be a basis for the denial of
 5   his immigrant visa. (Id. at 9).
 6          In the instant Motion, Defendants move to dismiss both claims set forth in the FAC,
 7   (ECF No. 11), pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim.
 8   The Court will address each in turn.
 9   II.    LEGAL STANDARD
10          Rule 12(b)(6) of the Federal Rules of Civil Procedure mandates that a court dismiss a
11   cause of action that fails to state a claim upon which relief can be granted. See North Star Int’l
12   v. Ariz. Corp. Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). When considering a motion to
13   dismiss under Rule 12(b)(6) for failure to state a claim, dismissal is appropriate only when the
14   complaint does not give the defendant fair notice of a legally cognizable claim and the grounds
15   on which it rests. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). In considering
16   whether the complaint is sufficient to state a claim, the Court will take all material allegations
17   as true and construe them in the light most favorable to the plaintiff. See NL Indus., Inc. v.
18   Kaplan, 792 F.2d 896, 898 (9th Cir. 1986).
19          The Court, however, is not required to accept as true allegations that are merely
20   conclusory, unwarranted deductions of fact, or unreasonable inferences. See Sprewell v. Golden
21   State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). A formulaic recitation of a cause of action
22   with conclusory allegations is not sufficient; a plaintiff must plead facts showing that a
23   violation is plausible, not just possible. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing
24   Twombly, 550 U.S. at 555) (emphasis added). In order to survive a motion to dismiss, a
25   complaint must allege “sufficient factual matter, accepted as true, to state a claim to relief that


                                                  Page 3 of 8
 1   is plausible on its face.” Id. “A claim has facial plausibility when the plaintiff pleads factual
 2   content that allows the court to draw the reasonable inference that the defendant is liable for the
 3   misconduct alleged.” Id.
 4          “Generally, a district court may not consider any material beyond the pleadings in ruling
 5   on a Rule 12(b)(6) motion. . . . However, material which is properly submitted as part of the
 6   complaint may be considered” on a motion to dismiss. Hal Roach Studios, Inc. v. Richard
 7   Feiner & Co., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990) (citations omitted). Similarly,
 8   “documents whose contents are alleged in a complaint and whose authenticity no party
 9   questions, but which are not physically attached to the pleading, may be considered in ruling on
10   a Rule 12(b)(6) motion to dismiss” without converting the motion to dismiss into a motion for
11   summary judgment. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994). Under Federal Rule
12   of Evidence 201, a court may take judicial notice of “matters of public record.” Mack v. S. Bay
13   Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986). Otherwise, if the district court considers
14   materials outside of the pleadings, the motion to dismiss is converted into a motion for
15   summary judgment. See Fed. R. Civ. P. 12(d); Arpin v. Santa Clara Valley Transp. Agency, 261
16   F.3d 912, 925 (9th Cir. 1992).
17          If the court grants a motion to dismiss, it must then decide whether to grant leave to
18   amend. Pursuant to Rule 15(a), the court should “freely” give leave to amend “when justice so
19   requires,” and in the absence of a reason such as “undue delay, bad faith or dilatory motive on
20   the part of the movant, repeated failure to cure deficiencies by amendments previously allowed,
21   undue prejudice to the opposing party by virtue of allowance of the amendment, futility of the
22   amendment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962). Generally, leave to amend is
23   only denied when it is clear that the deficiencies of the complaint cannot be cured by
24   amendment. See DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992).
25



                                                 Page 4 of 8
 1   III.   DISCUSSION
 2          In the instant Motion, Defendants argue that dismissal is proper because the visa denial
 3   was facially legitimate and bona fide under Kleindienst v. Mandel, 408 U.S. 753 (1972),
 4   because the visa denial was based on two legitimate, statutory grounds: (1) 8 U.S.C.
 5   § 1182(a)(9)(B)(ii); and (2) 8 U.S.C. § 1182(a)(6)(C)(ii). (Mot. to Dismiss (“MTD”) at 10, 12–
 6   13).
 7          “[I]t has been consistently held that the consular official’s decision to issue or withhold a
 8   visa is not subject either to administrative or judicial review.” Li Hing of Hong Kong, Inc. v.
 9   Levin, 800 F.2d 970, 971 (9th Cir. 1986). “However, courts have identified a limited exception
10   to the doctrine where the denial of a visa implicates the constitutional rights of American
11   citizens.” Bustamante v. Mukasey, 531 F.3d 1059, 1061 (9th Cir. 2008). “The exception is
12   rooted in Kleindienst v. Mandel[.]” Id. “[U]nder Mandel, a U.S. citizen raising a constitutional
13   challenge to the denial of a visa is entitled to a limited judicial inquiry regarding the reason for
14   the decision.” Id. at 1062. “As long as the reason given is facially legitimate and bona fide the
15   decision will not be disturbed.” Id. (citing Mandel, 408 U.S. at 770).
16          “First, the consular officer must deny the visa under a valid statute of inadmissibility.”
17   Cardenas v. United States, 826 F.3d 1164, 1172 (9th Cir. 2016). Here, the consular officer
18   gave two facially legitimate reasons to deny Flores’ visa because the consular officer cited two
19   specific provisions of a valid statute of inadmissibility: (1) 8 U.S.C. § 1182(a)(9)(B)(ii); and (2)
20   8 U.S.C. § 1182(a)(6)(C)(ii). (See FAC at 26). Title 8 U.S.C. § 1182(a) provides in relevant
21   part as follows:
22          (6) Illegal entrants and immigration violators
                    ....
23
                    (C) Misrepresentation
24                         ....
                           (ii) Falsely claiming citizenship
25                                 (I) In general. Any alien who falsely represents, or has
                                   falsely represented, himself or herself to be a citizen of the

                                                  Page 5 of 8
 1                               United States for any purpose or benefit under this chapter
                                 (including section 1324a of this title) or any other Federal or
 2
                                 State law is inadmissible.
 3          ....
            (9) Aliens previously removed
 4                 ....
                   (B) Aliens unlawfully present
 5                        (i) In general. Any alien (other than an alien lawfully admitted for
 6
                          permanent residence) who—
                                  ....
 7                                (II) has been unlawfully present in the United States for one
                                  year or more, and who again seeks admission within 10
 8                                years of the date of such alien’s departure or removal from
                                  the United States,
 9
                          is inadmissible.
10                        ....
                          (ii) Construction of unlawful presence. For purposes of this
11                        paragraph, an alien is deemed to be unlawfully present in the United
                          States if the alien is present in the United States after the expiration
12
                          of the period of stay authorized by the Attorney General or is
13                        present in the United States without being admitted or paroled.
                          (iii) Exceptions
14                                (I) Minors. No period of time in which an alien is under 18
                                  years of age shall be taken into account in determining the
15                                period of unlawful presence in the United States under clause
16                                (i).
                          ....
17                        (v) Waiver. The Attorney General has sole discretion to waive
                          clause (i) in the case of an immigrant who is the spouse or son or
18                        daughter of a United States citizen or of an alien lawfully admitted
                          for permanent residence, if it is established to the satisfaction of the
19
                          Attorney General that the refusal of admission to such immigrant
20                        alien would result in extreme hardship to the citizen or lawfully
                          resident spouse or parent of such alien. No court shall have
21                        jurisdiction to review a decision or action by the Attorney General
                          regarding a waiver under this clause.
22

23   See 8 U.S.C. § 1182(a).
24          “Second, the consular officer must cite an admissibility statute that ‘specifies discrete
25   factual predicates the consular officer must find to exist before denying a visa, or there must be


                                                 Page 6 of 8
 1   a fact in the record that 'provides at least a facial connection to’ the statutory ground of
 2   inadmissibility.” Cardenas, 826 F.3d at 1172 (quoting Kerry v. Din, 135 S. Ct. 2128, 2141
 3   (2015) (Kennedy, J., concurring)). Here, for each statutory ground, the consular officer
 4   provided a bona fide factual reason that provided a “facial connection” to the respective
 5   statutory ground of inadmissibility. (See FAC at 26). As to the False Claim of Citizenship, the
 6   consular officer provided that “the applicant made a false claim to U.S. citizenship.” (Id.). As
 7   to the Unlawful Presence, the consular officer provided that “[t]he applicant was unlawfully
 8   present in the U.S. for more than 365 days. This ineligibility will expire after [Mar. 2028].”
 9   (Id.).
10            The consular officer denied Flores’s immigrant visa under a valid statute of
11   inadmissibility and found factual predicates to exist before denial of the same. Based on the
12   record, the visa denial was facially legitimate and bona fide. See, e.g., Cardenas, 826 F.3d at
13   1172 (“The consular officer gave a facially legitimate reason to deny Mora’s visa because he
14   cited a valid statute of inadmissibility, § 1182(a)(3)(A)(ii), which denies entry to an alien who
15   intends to enter with the intent to engage in ‘unlawful activity.’ He also provided a bona fide
16   factual reason that provided a ‘facial connection’ to the statutory ground of inadmissibility: the
17   belief that Mora was a ‘gang associate’ with ties to the Sureno gang.”).
18            Plaintiff’s assertion—that Flores “emphatically denies the existence of any facts which
19   would provide a facial connection to a false claim of U.S. citizenship”—without more is
20   insufficient under the instant limited judicial inquiry. (Resp. at 4). As the FAC acknowledges,
21   Flores’s first attempted entry resulted in his immediate detention, fingerprinting, and voluntary
22   departure from the United States. (FAC at 3). Plaintiff argues that “[i]f the false claim basis for
23   the visa denial fails, so too does the unlawful presence visa denial.” (Resp. at 4). Plaintiff
24   argues that the first ground for unlawful presence only survives if the second survives because
25   Flores had a valid Form I-601A waiver at the time of the consular interview. (Id. at 3–4).


                                                  Page 7 of 8
 1   Plaintiff’s reliance on the Form I-601A, however, is misplaced as it was a provisional unlawful
 2   presence waiver and the consular officer additionally found that Flores made a false claim to
 3   U.S. citizenship. (FAC at 26). With respect to the remainder of Plaintiff’s arguments, the Court
 4   finds that they are insufficient in light of the limited inquiry authorized under Mandel.
 5          Based on the foregoing, the Court finds that the visa denial was facially legitimate and
 6   bona fide and the decision will therefore not be disturbed. As Plaintiff’s declaratory relief
 7   claim is predicated on the same grounds as Plaintiff’s request for mandamus, Plaintiff’s claim
 8   for declaratory relief fails for the same reasons. Accordingly, Defendants’ Motion to Dismiss
 9   Amended Complaint, (ECF No. 15), is GRANTED and Plaintiff’s Amended Complaint, (ECF
10   No. 11), is DISMISSED without prejudice.
11   IV.    CONCLUSION
12          IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss Amended Complaint,
13   (ECF No. 15), is GRANTED.
14          IT IS FURTHER ORDERED that Plaintiff’s First Amended Complaint, (ECF No. 11),
15   is DISMISSED without prejudice.
16          IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss Complaint, (ECF
17   No. 8), is DENIED as moot.
18                      30 day of September, 2019.
            DATED this _____
19

20
                                                   ___________________________________
21                                                 Gloria M. Navarro, District Judge
                                                   United States District Court
22

23

24

25



                                                 Page 8 of 8
